Citation Nr: 0948246	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left knee 
disability has been submitted.    

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to an increased rating greater than 20 
percent for residuals of a low back injury, to include 
degenerative changes. 

4.  Entitlement to a compensable rating for a right knee 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claim has since been 
transferred to the Regional Office in Roanoke, Virginia at 
the Veteran's request.  The Veteran had a hearing before the 
Board in February 2009 and the transcript is of record.

During the pendency of this appeal, the Veteran, in a 
February 2009 statement, filed claims for entitlement to 
service connection for various scars and lacerations, as well 
as radiculopathy of the bilateral upper and lower extremities 
and instability of the right leg.  As will be discussed, some 
of these claims are related to the disabilities already on 
appeal.  None of these issues, however, have specifically 
been adjudicated by the RO and, therefore, are REFERRED to 
the RO for appropriate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

All of the issues here on appeal stem from injuries 
sustained, or claimed to be sustained in an in-service motor 
vehicle head-on collision in June 1981.  The claims are 
further complicated, however, because the Veteran was also 
involved in a serious motor vehicle accident after service in 
September 2002.  The Veteran alleges the 2002 accident did 
not produce new disabilities, but rather aggravated her pre-
existing disabilities sustained in the 1981 accident.

Initially, the Board notes the last Statement of the Case 
(SOC) for this claim was issued in December 2007.  
Thereafter, additional, non-duplicative evidence was 
received, to include a June 2009 private opinion and 2009 
private treatment records related to the Veteran's bilateral 
knee disabilities and etiology thereof. These records are 
highly relevant to the Veteran's claim.  

The Veteran did not waive local jurisdictional review 
regarding any additional evidence submitted.  If a SOC or 
supplemental SOC (SSOC) is prepared before the receipt of 
further evidence, a SSOC must be issued to the Veteran, as 
provided in 38 C.F.R. § 19.31, unless the additional evidence 
is duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).   In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issues on 
appeal because it shows current treatment of the bilateral 
knees and provides a nexus opinion specifically of the left 
knee disability.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a SSOC.

New and Material Evidence (Left Knee)

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in her case.

In the present appeal, the Veteran was provided with notice 
in March 2003 and July 2005 of what evidence is necessary to 
substantiate a claim of service connection in general, but no 
notice provided an explanation of what constitutes "new" 
and "material" evidence or provided the basis of the 
Veteran's prior denial and what would specifically constitute 
"material" evidence here. Accordingly, the notice is not 
VCAA compliant as defined in Kent.  Corrective action is 
needed.

Additionally, as indicated above, the Veteran submitted a 
June 2009 opinion from private orthopedist Dr. Simovitch 
regarding treatment of her bilateral knee pain.  The opinion 
indicates the physician has been treating the Veteran for 
"the past year" and accompanied with the opinion are some 
treatment records from April 2009.  The RO should make 
efforts to obtain the complete treatment records from Dr. 
Simovitch because the record may not be currently complete.

Service Connection (Cervical Spine)

With regard to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, with regard to the Veteran's cervical spine 
claim, which she alleges is due to her 1981 in-service motor 
vehicle accident, the Veteran was afforded a VA examination 
in December 2005.  At that time, the examiner opined that the 
Veteran's cervical spine disability was most likely due to 
her post-service September 2002 motor vehicle accident.  The 
examiner's rationale indicated the Veteran did not complain 
of neck pain or other neck symptomatology until after the 
2002 accident.  The record, however, is in conflict with the 
examiner's rationale.

Service treatment records indicate at the time of the 2002 
accident the Veteran lacerated her chin and clearly 
complained of pain related to her chin and head injury.  
Indeed, the Veteran underwent x-rays of her cervical spine to 
rule out spine involvement.  The x-rays at that time were 
within normal limits.  Subsequent to service, the Veteran 
through the 80s and 90s further complained of neck and back 
pain related to the in-service motor vehicle accident.  
Specifically, the Veteran was afforded a VA examination in 
February 1985, shortly after separation from the military, 
where she complained of soreness in the lower back and pain 
in the muscles of the neck.  Although x-rays at the time were 
normal, the examiner noted the Veteran's historical 
complaints of cervical pain and stiffness on use.  

It simply is not the case that the Veteran did not complain 
of neck pain until after the September 2002 accident.  The 
nature of the 1981 accident, moreover, clearly involved a 
head on collision, which caused a laceration of the Veteran's 
chin.  Although her complaints of neck pain were not 
substantiated with a diagnosis until years later, the 
December 2005 examiner's opinion is based on the incorrect 
assumption that the Veteran did not even complain of neck 
pain until 2002.  See Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (medical opinions based on incomplete or inaccurate 
factual premise are not probative).  Accordingly, a new VA 
examination is warranted.

Increased Ratings (Low Back and Scars)

With regard to increased rating claims, as is the low back 
and right knee scar claim on appeal here, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

In this case, the Veteran was last afforded a VA examination 
with respect to the low back and right knee scar in December 
2005, four years ago.  Since that time, the Veteran has 
identified more recent 2009 treatment for her bilateral knees 
and, during her hearing, testified that her low back and 
right knee, to include the scar, have worsened since the last 
examination. 

Specifically, with regard to the right knee scar, the Veteran 
testified during her hearing before the Board that her right 
knee scar is painful to the touch, is often swollen and 
causes limited motion and painful motion of the knee. As 
noted above, the Veteran further provided a statement from a 
private physician indicating knee treatment over the course 
of 2009, which is not currently of record.  These records may 
be relevant to the Veteran's right knee scar claim and, 
therefore, should be obtained.

In light of the Veteran's testimony of worsening symptoms, 
the 2009 records indicating current treatment and possible 
missing treatment records relevant to the right knee claim 
and the fact that four years have passed since the Veteran 
was last afforded a VA examination for her right knee scar 
claim, a new VA examination is indicated.

With regard to the low back, the Veteran testified during her 
hearing before the Board in February 2009 that her back pain 
includes radiating pain into her bilateral lower extremities.  
Indeed, she recently filed a claim in February 2009, which 
has not yet been adjudicated, seeking service connection for 
radiculopathy of the bilateral lower extremities as part of 
her low back disability.

The RO rated the Veteran's spine disability under Diagnostic 
Codes 5243 (intervertebral disc syndrome).  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  Notes appended to the rating formula 
for diseases and injuries of the spine specify that, among 
other things, any associated objective neurologic 
abnormalities should be evaluated separately, under an 
appropriate diagnostic code.  Id. at Note (1).

Although the Veteran was notified of the applicable general 
rating formula for diseases and injuries of the spine, the RO 
did not consider whether the Veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy.  

In light of the Veteran's testimony of worsening symptoms, to 
include radiculopathy, and the fact that four years has 
passed since the Veteran was last afforded a VA examination, 
the Board finds a new VA examination is warranted.  The RO 
should also readjudicate the claim specifically considering 
whether a separate rating for neurological manifestations is 
warranted given the medical evidence. 

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue on appeal, 
including an explanation as to what 
constitutes "new" and "material" evidence 
in her case, including a description of the 
basis of the prior denial, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, review the prior denial 
of the claim for service connection for a left 
knee disability; determine the basis for the 
denial, and what element or elements would be 
required to establish service connection.  
Notify the Veteran of these factors, and of 
what evidence would be necessary to 
substantiate the element or elements found 
insufficient in the previous denial.  

2.  Ask the appellant to complete release 
forms authorizing VA to request her treatment 
records from Dr. Simovitch and any other 
provider who may have treated her for her 
bilateral knees, scar, cervical spine or 
lumbosacral spine, to include radiculopathy.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

3.  After the above records are obtained, to 
the extent available, schedule the Veteran for 
an appropriate examination for her claimed 
cervical spine condition to clarify whether 
the Veteran has a cervical spine disability 
attributable to her in-service June 1981 head-
on vehicular accident versus her post-service 
September 2002 post-service accident. The 
claims folder and a copy of this Remand must 
be made available to, and be reviewed by, the 
examiner prior to the examination, and he or 
she should accomplish any indicated special 
tests, studies or additional consultations. 

Again, the examiner should indicate whether 
the Veteran currently has a cervical spine 
disability and, if so, whether any such 
disability is at least as likely as not 
related to her military service.  

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided reconciling 
all conflicting medical evidence regarding the 
Veteran's diagnoses and etiology, to include 
the 2005 VA examination report.  

4.  After the above records are obtained, to 
the extent available, schedule the Veteran for 
appropriate examinations for her low back and 
right knee scar claims, to include an 
orthopedic and neurological examination for 
her low back condition, to include complaints 
of radiculopathy, to ascertain any and all 
current disabilities she has in connection 
with her right knee scar and low back 
condition(s) and the current level of severity 
of each condition found.  The examiner must 
conduct all necessary tests to ascertain the 
neurological and orthopedic manifestations, if 
any, of the Veteran's right knee scar and low 
back conditions.  The examiner should also 
specify, to the extent applicable, 
specifically which nerve is affected by the 
Veteran's low back condition and the 
manifestations thereof.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions. 

5.  After the above is complete, readjudicate 
the Veteran's claims. If the claims remain 
denied, provide the appellant a supplemental 
statement of the case (SSOC), which includes 
notice of the appropriate neurological 
diagnostic codes. An appropriate period of 
time should be allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


